Name: 94/143/EC: Commission Decision of 1 March 1994 laying down the animal health requirements and the veterinary certification for the importation of serum from equidae from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  tariff policy;  health;  agricultural policy;  trade
 Date Published: 1994-03-05

 Avis juridique important|31994D014394/143/EC: Commission Decision of 1 March 1994 laying down the animal health requirements and the veterinary certification for the importation of serum from equidae from third countries (Text with EEA relevance) Official Journal L 062 , 05/03/1994 P. 0041 - 0043 Finnish special edition: Chapter 3 Volume 56 P. 0084 Swedish special edition: Chapter 3 Volume 56 P. 0084 COMMISSION DECISION of 1 March 1994 laying down the animal health requirements and the veterinary certification for the importation of serum from equidae from third countries (Text with EEA relevance) (94/143/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10 paragraph 2 (a) and (c) thereof, Whereas Annex I Chapter 8 of the abovementioned Directive allows the import of serum from equidae from third countries, from which the import of slaughter equidae is allowed; Whereas the animal health conditions and veterinary certification must be laid down in order to guarantee the disease status of the serum; Whereas considering that a new certification regime is established, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of serum from equidae from third countries or parts of third countries, from where the import of live equidae for slaughter is allowed, if it is accompanied by a health certificate as laid down in the Annex to this Decision. 2. The health certificate shall consist of one sheet and shall be completed in at least one official language of the Member State carrying out the import control. Article 2 This Decision shall apply from 1 July 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 49. ANNEX HEALTH CERTIFICATE for the import of serum from equidae from third countries or parts of third countries from which the import of live equidae for slaughter is allowed intended for dispatch to the European Community Note to the importer This certificate is for veterinary purposes only and must accompany the consignment until it reaches the border inspection post. Country of destination: Reference No of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of serum (species) Nature of packaging: Number of packages: Net weight: II. Origin of serum Address and veterinary control number of the registered establishment of collection III. Destination of serum The serum will be sent from (place of loading) to (country and place of destination) by the following means of transport No of the seal (1): Name and address of consignor: Name and address of consignee: IV. Attestation The undersigned official veterinarian certifies that: the serum from equidae described above (a) comes from a country where the following diseases are compulsorily notifiable; African horse sickness, dourine, glanders, equine encephalomyclitis (of all types including VEE), equine infectious anaemia, vesicular stomatitis, rabies, anthrax; (b) was obtained, under the supervision of a veterinarian, from equidae which at the time of collection were free from clinical signs of infectious disease; c) was obtained from equidae, which have remained since birth in the territory or, in cases of official regionalization according to Community legislation, in parts of the territory of a third country in which: i) Venezuelan equine encephalomyclitis has not occurred during the last two years; ii) dourine has not occurred during the last six months; iii) glanders has not occurred during the last six months; d) was obtained from equidae, which at the moment of collection did not come from a holding and have not been present on a holding which was subject to prohibition for animal health reasons: i) within the previous six months in the case of equine encephalomyelitis, beginning on the date on which the equidae suffering from the disease are slaughtered; ii) in the case of infectious anaemia, until the date on which, the infected animals having been slaughtered, the remaining animals have shown a negative reaction to two Coggins tests carried out three months apart; iii) within the previous six months in the case of vesicular stomatitis; iv) within the previous month of the last recorded case, in the case of rabies; v) within the previous 15 days of the last recorded case, in the case of anthrax. If all the animals of species susceptible to the disease located on the holding have been slaughtered and the premises disinfected, the period of prohibition shall be 30 days, beginning on the day on which the animals were destroyed and the premises disinfected, except in the case of anthrax, where the period of prohibition is 15 days; e) has undergone all precautions to avoid contamination with pathogenic agents during production, handling and packaging; f) was packed in sealed impermeable containers clearly labelled 'serum from equidae' and bearing the registration number of the establishment of collection. Done at , (place) on (date) Stamp (1) (signature of the official veterinarian) (1) (name in capital letters) (1) Optional. (2) The signature and the stamp must be in a colour different to that of the printing.